Citation Nr: 1642370	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for nervous disorder.

2.  Entitlement to service connection for an acquired psychiatric condition, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1974 to November 1977 and August 1979 to March 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a September 2016 Board hearing but canceled the hearing in August 2016.  Accordingly, the Board may address the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1995 Board decision, service connection for nervous disorder was denied.

2.  New evidence received since the June 1995 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric condition, to include schizophrenia and depression. 


CONCLUSIONS OF LAW

1.  The June 1995 Board decision denying service connection for nervous condition is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015). 

2.   New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied the Veteran's claim for entitlement to service connection for a nervous disorder in a June 1995 decision.  Because the Veteran did not appeal this decision, it became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C. A . §§ 7104(b), 7105(c).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The record contains new evidence regarding the Veteran's current condition and its relationship to his active duty service.  Many records have been submitted since the June 1995 decision, including statements from the Veteran and his family, records of VA treatment, a VA examination, and a private medical opinion.  Because this evidence is new and material, a reopening of the claim for entitlement to service connection for a nervous disorder is warranted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.
ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a nervous disorder, claimed as mental disability, schizophrenia, and depression,  is granted.


REMAND

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include schizophrenia and depression, as it was incurred in service or was manifest to a compensable degree within one year of service.  Remand is necessary to further develop the record.

First, remand is required to seek additional records.  The Veteran reports receiving mental health care in service at Nurnberg Army Hospital in 1987 (September 2010 Veteran statement); it is unclear whether VA has attempted to retrieve these records.  In addition, the record notes VA mental health treatment in 1992 at the Pensacola outpatient clinic (July 2010 statement from F. P.; August 1994 Veteran statement)  as well as  inpatient treatment at the Biloxi VA Medical Center (VAMC) in 1994 (August 1994 Veteran statement).  These records have not been associated with the electronic claims file and should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Second, VA must try to obtain Social Security Administration (SSA) records.  The claims file  contains a July 1995 letter granting SSA disability.  It is unclear whether VA has requested these records.  Thus, VA must procure them on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, an additional VA examination is necessary.  The October 2010 VA examination does not address the Veteran's diagnoses of depression following service or the references to depression in service.  Moreover, it does not address whether the Veteran's psychosis manifested to a compensable degree within one year of service: an October 2014 private opinion noted that 1992 documents showed "beginning of psychosis progression to schizophrenia" but did not indicate whether "psychosis progression" was a psychosis or if it manifested to a compensable degree. See 38 C.F.R. § 3.307, 3.309(a).  Thus, an additional VA examination is required on remand to address these questions.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, procure any identified VA records not currently associated with the electronic claims file, including 1992 records from the Pensacola VA outpatient clinic and 1994 records from the Biloxi VAMC.  

In addition, make all necessary efforts to obtain service treatment records pertaining to the Veteran's reported treatment at Nurnberg Army Hospital in 1987,  to include contacting the National Personnel Records Center (NPRC) and requesting all records of inpatient hospitalization from the hospital. 

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If the AOJ determines that such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

2.  Contact the SSA and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any currently or previously diagnosed acquired psychiatric disorders, to include depression and schizophrenia 

b)  With regard to any currently or previously diagnosed psychiatric disorders, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder had its onset in service or is etiologically related to any incident of the Veteran's active service.

c)  With regard to any currently or previously diagnosed psychosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any psychosis manifested to a compensable degree within one year of the Veteran's separation from service.
         
A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


